Citation Nr: 0501566	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel






INTRODUCTION

The appellant had active duty from October 1966 to October 
1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  Hepatitis C was not incurred or aggravated by any 
incident of military service, and may not be presumed to have 
been so incurred or aggravated. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred hepatitis C as a 
result of his military service.  However, prior to proceeding 
with an examination of the merits of the claim, the Board 
must first determine whether the appellant has been apprised 
of the law and regulations applicable to this matter; the 
evidence that would be necessary to substantiate the claims; 
and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

A substantially complete application was received in July 
2002.  The record reflects that following receipt of the 
appellant's application for VA benefits, the appellant was 
advised of what evidence would substantiate the claim, by 
letter dated in August 2002.  The appellant responded by 
letter received subsequently that month that he had no 
further evidence to submit, and that he desired that the 
claim be adjudicated.  Subsequent to receipt of the 
appellant's notice of disagreement in December 2002, the RO 
forwarded additional advisements to the appellant as to how 
he could substantiate his claim by letters dated in April and 
August 2003.  

In whole, the August 2002, and April and August 2003 letters 
advised the appellant of what evidence would substantiate his 
claim; the specific allocation of responsibility for 
providing such evidence; and advised the appellant to submit 
any evidence in his possession relating to the claim - in 
compliance with Pelegrini and the notice requirements of the 
VCAA.  The record indicates there is no further available 
evidence which would substantiate the claim.  See 38 U.S.C.A 
§ 5103(b) (Providing in substance that after advisement to 
the claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claim

The appellant contends that he incurred hepatitis C as a 
result of active military service in Vietnam.  He contends 
that the disorder, which was diagnosed in 1996, stemmed from 
a blood transfusion which he reports he received in the 1967 
time frame.  Although his service medical records do not 
reflect the occurrence of the reported blood transfusion, or 
the underlying incident which gave rise to it, the appellant 
maintains that he experienced no other risk factors which 
could have caused the disorder.

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).
  
The record indicates a current diagnosis of hepatitis C, thus 
satisfying the initial prong of a claim of service 
connection.  However, the record does not contain evidence 
indicating any in-service incident, nor may such be presumed 
under law.


First, and apart from the appellant's assertion of direct 
service connection by an in-service blood transfusion 
occurring in Vietnam, the Board has considered whether there 
is any presumptive provision upon which to indicate that the 
claimed disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).      
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 19 75.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran with Vietnam service has any of certain 
enumerated diseases as specified by law, service connection 
may be established on a presumptive basis.  However, while 
the Board has scrutinized the list of presumptive disorders 
and diseases for which presumptive service connection may be 
granted, hepatitis C is not among them.  See 38 C.F.R. §§ 
3.307(a); 3.309.  Because VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted, a grant of service connection on a presumptive 
basis is not appropriate. See Notice, 68 Fed. Reg. 27630 - 
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).

The record also does not support a granting of the claim on a 
direct basis.  The appellant contends that while assigned to 
Vietnam in 1967, he was involved in a temporary duty mission, 
during which time he injured his elbow.  He relates that he 
underwent surgery, and that he believes that he then received 
a blood transfusion, from which he eventually incurred 
hepatitis C.

First, there is no evidence to support the appellant's report 
that he injured his elbow while on active military duty, nor 
may such be presumed.  The appellant does not allege, nor is 
shown by record to be a veteran of combat.  His record of 
awards and decorations as found in his DA Form 20 indicate 
that he received no awards indicative of combat service, and 
that he was assigned as a supply clerk and longshoreman while 
in Vietnam from April through October 1967.  

Because the appellant did not "engage in combat with the 
enemy," or the claimed event is not related to combat, his 
lay testimony alone will not be enough to establish the 
occurrence of the alleged in-service injury. See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the 
appellant's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

There is no evidence that supports the appellant's account of 
the claimed in-service elbow injury, nor of any in-service 
surgeries.  Indeed, during a September 1968 pre-separation 
physical examination, while the appellant reported that he 
had once fractured a finger, he specifically denied having 
any "operations," or any other injuries other than those 
specifically noted in his examination report.  Because the 
medical examination questionnaire was generated for the 
specific purpose of ascertaining the appellant's physical 
fitness, it is highly probative as to the events and 
circumstances it represents.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

Thus, the claim is being denied on the primary basis that 
there is no in-service incident to support the appellant's 
claim.  However, were such an incident to be substantiated, 
there is also no evidence to indicate that it, or any other 
incident of service, caused hepatitis C.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

Although the appellant was diagnosed as having the disorder, 
there is no competent medical evidence indicating that it was 
caused by any incident of military service.  By "competent 
medical evidence" is meant evidence provided by a person 
who is qualified through education, training, or experience 
to offer 
medical diagnoses, statements, or opinions.  Competent 
medical evidence 
may also mean statements conveying sound medical principles 
found in 
medical treatises. It would also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.    38 C.F.R. § 
3.159(a)(1) and (2).  

While the appellant maintains that the disorder was incurred 
in service, his theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


